Case 1:18-cv-12577-FDS. Document 5 Filed 01/15/19 Page 1 of 1

AO 399 (0!/09) Waiver of the Service ol`Surlunons

 

 

UNITED STATES DISTRICT COURT
for the
District of Massachusetts E

 

 

Thomas Swattz )
Plalntl,O' )

v. ) Civil Action No. 1 :18-cv-12577-FDS
Norman Sylvester )
Dejendam )

WAlVER OF THE SERVICE OF SUMMONS

To: Joseph Sulman
HVame of the plaintw"s allorney ar unrepresented plainl{[]) ‘ ‘ ' ' "’

_I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

_ _ l understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
Jurisdictlon, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

l also understand that l, or the entity l represent, must tile and serve an answer or a motion under Rule 12 within
60 days from 1211 4/2018 , the date when this request was sent (or 90 days if it was sent,outside the
United States). Ifl fail to do so, a default judgment will be entered against me or the entity I represent

Dace: 12/14/2018 /l/Wl/¢. 423_”

dgna!ure of the attorney or unrepresented party

 

 

 

Thomas swartz Gé,[-e:l'l\ W. /Ue '(~/_S
Prt'nted name of party waiving service ofsummans Prlnted name
022-t 0
mn~¢/ ¢
Addre.r.r
05 ~O'["i 5 @p\¢rr)`se/\ /»»e.»‘~an.aw - C.rn~
J v E-mall address '

L"t - 439- '7§00

Telephone number

 

Duty to Avold Unnecessary Expenses of Servlng a Summons

Rule 4 of the Pedcral Rules'ofCivil Proccdure re%uires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United tates and who fails to return a signed waiver of service requested by a plaintitt`locoted m
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the fallure.

“Good cause" does not include a belief that the lawsuit is groundless or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant‘s property.

lf the waiver is signed and retumed, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

lf you waive service, then you must, within the time specified on the waiver form. serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver fonn, you are allowed more time to respond than if a summons had been served.

 

